Citation Nr: 1036437	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-43 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for severe open angle 
glaucomatous optic nerve atrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1967 and February 2003 to October 2003.  The Veteran had 
additional unverified service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Board notes that the appellant requested a hearing before a 
Decision Review Officer (DRO) in connection with the current 
claim.  The DRO hearing was scheduled and subsequently held in 
March 2005 at the San Juan RO.  The appellant testified at that 
time and the hearing transcript is of record.  The Board also 
notes that the appellant requested a Board hearing in connection 
with the current claim. The Veteran subsequently withdrew his 
request for a Board hearing in July 2005.

This matter was last before the Board in July 2008 when it was 
remanded for further development.  That development has been 
completed and the matter is now ready for consideration by the 
Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

It has not been shown by competent and probative evidence that 
the Veteran incurred glaucoma during a period of active service, 
or that glaucoma was permanently aggravated beyond its normal 
progression during a period of active service. 





CONCLUSION OF LAW

Service connection for severe open angle glaucomatous optic nerve 
atrophy is not established.  38 U.S.C.A. §§ 101, 1110, 1111, 
1131, 1153, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in July 2004.  Although the notice provided did not address 
either the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless given 
that service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Id.

VA has obtained the Veteran's service treatment records, VA 
medical records and Social Security Administration (SSA) records, 
as well as assisted the Veteran in obtaining evidence, afforded 
the Veteran a physical examination, and obtained medical opinions 
as to the etiology of his glaucoma.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examination obtained in this case is adequate.  It was predicated 
on a substantial review of the record and medical findings, and 
considered the Veteran's complaints, symptoms and history.  The 
examination report and its addendum address the pertinent 
theories of entitlement.  Accordingly, VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the service connection issue addressed in this decision has been 
met.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2009).  Clear and unmistakable evidence (obvious and manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2009); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).  

Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence or medical judgment is 
such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  Regulation provides 
that the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of sound condition in 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service. VAOPGCPREC 
3-03 (July 16, 2003).  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from disease or injury incurred in 
or aggravated in the line of duty, or any period of inactive duty 
for training (INACDUTRA) during which the individual concerned 
was disabled or died from injury (but not disease) incurred in or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), 
(23), (24), 106 (West 2002); 38 C.F.R. § 3.6(a), (c), (d) (2009).

National Guard duty is distinguishable from other Reserve service 
in that a member of the National Guard may be called to duty by 
the governor of their state.  "[M]embers of the National Guard 
only serve the federal military when they are formally called 
into the military service of the United States [and that a]t all 
other times, National Guard members serve solely as members of 
the State militia under the command of a state governor."  Allen 
v. Nicholson, 21 Vet. App. 54, 57 (2007). Therefore, to have 
basic eligibility for Veterans benefits based on a period of duty 
as a member of a state National Guard, a National Guardsman must 
have been ordered into Federal service by the President of the 
United States, see 10 U.S.C. § 12401, or must have performed 
"full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 
503, 504, or 505.  Id.

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background and Analysis

The Veteran seeks service connection for severe open angle 
glaucomatous optic nerve atrophy.  His service treatment records 
for his period of active duty service from November 1965 to 
October 1967 reveal no complaints, treatment or diagnosis of 
glaucoma.  

The Veteran received a discharge examination in October 1967.  On 
clinical examination at this time his eyes - general, 
ophthalmoscopic, pupils and ocular motility were normal.  Distant 
vision was 20/20, uncorrected, bilaterally.  At this time the 
Veteran denied having ever had color blindness, any eye trouble, 
worn glasses or an artificial eye.  
Of record is a June 1987 consultation sheet from an Army medical 
facility.  This sheet documents a primary complaint of a prior 
medical history of glaucoma, with a recent onset of a painful 
right eye with redness and light sensitivity for 1 day.  
Examination resulted in an assessment of glaucoma, and 
photophobia without ocular disease other than glaucoma.  The 
Veteran was found able to return to duty.  

A January 2001 report of a periodic medical examination notes a 
clinical evaluation of abnormal eyes, particularly the right eye.  
A few days following this examination, the Veteran received an 
ophthalmologic examination.  The report associated therewith 
notes a complaint of a history of blurry vision of 6 months 
duration, as well as a finding of high intraocular pressure in 
the right eye during a National Guard examination 4 days prior.  
Examination resulted in a diagnosis of chronic open angle 
glaucoma.  The Veteran was subsequently found fit for duty and 
placed on active duty from February to October 2003.

The Veteran was afforded a VA Compensation and Pension (C&P) eye 
examination in August 2004 in conjunction with his claim for 
service connection.  Upon examination the Veteran was diagnosed 
as having severe, chronic open angle glaucomatous optic nerve 
atrophy.  However, the examiner did not render an opinion on the 
etiology of the Veteran's glaucoma or whether the Veteran's 
active service permanently aggravated his glaucoma.

The Veteran was also afforded a VA C&P general medical 
examination in August 2004.  Upon examination of the Veteran's 
eyes, the Veteran was diagnosed as having bilateral open angle 
glaucoma.  Again, the examiner did not render an opinion on the 
etiology of the Veteran's glaucoma and did not render an opinion 
on whether the Veteran's active service permanently aggravated 
the Veteran's glaucoma.

In August 2008, pursuant to the Board's remand instructions, the 
Veteran was provided a VA eye examination.  The report associated 
with this examination notes that the claims file was reviewed by 
the examiner.  The examiner outlined the Veteran's medical 
history, particularly noting that the Veteran's service treatment 
records revealed no eye diseases, until the aforementioned June 
1987 diagnosis.  The examiner assessed glaucoma open angle, end 
stage right more than left and stated that the Veteran's glaucoma 
first manifested in 1987, 20 years following his discharge from 
duty in 1967.  Accordingly, the examiner concluded that the 
Veteran's glaucoma was not at least as likely as not caused by or 
a result of military service.  

In March 2009 the examination report and the claims file were 
returned to the examiner that conducted the August 2008 
examination to obtain an addendum opinion.  This addendum 
particularly pertained to the question of whether glaucoma had 
been permanently aggravated by the Veteran's service, 
particularly the period from February 2003 to October 2003.  In 
this regard, the examiner expressed that although the Veteran's 
glaucoma had increased in severity during this period, this 
increase was clearly and unmistakably due to the natural progress 
of the disease.  

Initially, the Board notes that during the Veteran's first period 
of active service from November 1965 to October 1967, there is no 
evidence of glaucoma, or any other vision problems.  The Veteran 
was discharged with normal eyes clinically and had 20/20 vision 
uncorrected bilaterally with respect to this period.  Moreover, 
the Veteran does not contend in any way that glaucoma first 
manifested during this period and VA examination has been 
likewise negative on this issue.  

Similarly, the Board points out that the Veteran was first 
assessed as having glaucoma in 1987.  At this time, the Veteran 
was apparently serving in the Army National Guard; however, the 
record does not disclose that this assessment was made during a 
period of ACDUTRA or INACTURDA.  Moreover, the Veteran does not 
assert that this condition was first diagnosed during a period of 
ACDUTRA or INACDUTRA.  Rather, he contends that his glaucoma was 
permanently aggravated during his period of service in 2003 and 
that the increase in severity of this condition was not due to 
the natural progress of the disease.  See DRO transcript of March 
2005 hearing at page 3.  Accordingly, the Board does not find 
that glaucoma first manifested during a period of active service.  
38 U.S.C.A. §§ 101(21), (22), (23), (24), 106 (West 2002); 38 
C.F.R. § 3.6(a), (c), (d) (2009).

The Board does not find that the Veteran's glaucoma, first 
diagnosed in 1987, was permanently aggravated during active 
service.  The Board concedes that this condition did indeed 
undergo an increase in severity during the Veteran's period of 
active service in 2003; however, the March 2009 addendum opinion 
unequivocally indicates that this increase in severity was 
clearly and unmistakably due to the natural progress of the 
disease.  38 U.S.C.A. § 1111.  The Veteran's lay assertions in 
this regard are not competent and probative on this question.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  
Thus, the claim is not substantiated on these grounds.

In sum, the Board finds that the evidence preponderates against 
finding that the Veteran incurred glaucoma during a period of 
active service or that glaucoma was permanently aggravated beyond 
the natural progress of the disease during such a period.  
Rather, the evidence indicates beyond a preponderance that 
glaucoma was first assessed in 1987, not during a period of 
ACTUDRA or INACTUTRA, and that glaucoma was not aggravated during 
a period of active service.  Accordingly, the claim must be 
denied.  Gilbert, supra.  


ORDER



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


